Citation Nr: 1808966	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  08-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the RO in Jackson Mississippi.  The Veteran provided testimony at a personal hearing at the RO in March 2009.  

In May 2010, the Veteran testified at a Board videoconference hearing before the undersigned.  

This appeal was last before the Board in June 2012 when it was remanded for further development. 

In April 2016, the RO issued a rating decision continuing a 40 percent rating for the Veteran's service-connected back disability.  On April 29, 2016, the Veteran expressed disagreement with that decision and a desire for appellate review.  See April 2016 Statement.  Generally, such notice of disagreement places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2017).  However, effective from March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ as a Notice of Disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  At present, the Veteran has not submitted that NOD form with respect to his disagreement with the rating of his service-connected back disability.  Because the Veteran's April 2016 statement cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Effective May 26, 2010, the criteria for a grant of TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation due to his service-connected back disability.  The Board agrees. 

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The period on appeal begins November 7, 2007, the day VA received the Veteran's claim for a TDIU.  The Board finds that the Veteran meets the schedular criteria for a TDIU since May 26, 2010.  Since May 26, 2010, the Veteran has been in receipt of 60 percent combined rating, with individual ratings of 40 percent for a back disability, and a 30 percent rating for depression secondary to his back disability.  These disabilities can be combined and considered as a single 60 percent disability, since they are disabilities of a common etiology.  See 38 C.F.R. § 4.16(a).  At no earlier time does the Veteran meet the schedular criteria for TDIU, because the Veteran is in receipt of only a single 40 percent rating for his back disability.  Entitlement to a TDIU prior to May 26, 2010 is addressed in the remand portion of this decision.  

The Veteran reports that he last worked full time in September 1998.  See January 2014 VA Form 21-8940.  The record also establishes that the Veteran has a high school education.  See May 2010 VA Form 21-8940.  The Veteran has competently and credibly testified that that his back disability has rendered him unable to work.  He asserts that he has experienced pain on a daily basis which hindered his ability to perform his job as a mail processor, which involved lifting heavy things and being on his feet for long periods of time.  See May 10 Hearing Transcript at 14.  He also reported incapacitating episodes every other week, and frequently missing work due to his back.  Id. at 7 and 13.  The Veteran also competently and credibly testified that he lost his job because of his back, and that he was denied employment from other similar positions because of his back.  See April 2016 Statement.

In a November 2015 VA examination, the examiner opined that the Veteran's ability to work is impacted in that he cannot lift heavy things or ambulate well. 

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C § 5107; 38 C.F.R. § 3.102), that given the Veteran's constant pain, incapacitating episodes, inability to lift heavy objects, and his position as a mail processor, that the he is unable to maintain employment due to his service-connected disabilities.  The Board also finds that given his high school education, sedentary work would not be appropriate.  The effective date of this grant of a TDIU is May 26, 2010, the first day the Veteran meets the schedular criteria for a TDIU.


ORDER

Entitlement to a TDIU is granted, effective May 26, 2010.


REMAND

Under 38 C.F.R. § 4.16(b), where the percentage requirements of 38 C.F.R. § 4.16  (a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration.

In this case, prior to May 26, 2010, the Veteran did not meet the schedular criteria for consideration of TDIU.  Nevertheless, the record reflects that the Veteran has been unemployed since 1998, and the evidence suggests that his service-connected disabilities may have rendered him unable to obtain or maintain substantial gainful employment since at least the beginning of the period on appeal, given his educational background (high school graduate) and employment history (i.e., mail processor).  See May 2010 VA Form 21-8940.  The Board is precluded for considering in the first instance whether TDIU should be assigned on an extraschedular basis for the period prior to May 26, 2010, and therefore the case must be referred to the Director, Compensation Service for consideration of this issue.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of TDIU on an extraschedular basis is warranted at any period prior to May 26, 2010. 

2. Then readjudicate the Veteran's claim of entitlement to TDIU prior to May 26, 2010.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


